SENTENCE AFFIRMED
Milo Altschuler, Esq., Attorney for petitioner.
Robert O'Brien, Esq., Assistant State's Attorney, for the State. CT Page 2478
BY THE DIVISION: The petitioner was convicted after a trial by jury of the crime of murder. He received the maximum sentence of life which is sixty (60) years.
The petitioner claims that the sentencing court incorrectly and improperly considered that this was a killing for hire, and that consideration was a factor in the court's determination of its sentence.
The court alluded to the testimony of a witness who claimed it was a killing for hire, but then went on to explain the reasons it felt the maximum penalty was appropriate, which included a lack of mitigation or explanation, or justification for the killing. The evidence indicated that the petitioner simply walked up to the victim and shot him for no discernible reason. The court concluded that the petitioner is a very dangerous individual and removal from the community for as long as possible was warranted.
The petitioner has a record of escalating violence. he was a Cuban parolee, having been convicted of robbery in that country, and came to the United States in 1980 in the "MARIELITO" Boat lift. He had criminal convictions in 1981, 1982, 1983, 1984, 1985 and 1986. In 1985 he stabbed his victim, threw her down a flight of stairs and struck her with a tree limb. In 1986 he broke into his victim's home and chased her with a butcher knife. Two days earlier he had beaten and slashed another victim, requiring approximately one hundred (100) stitches to close the wounds.
The sentence imposed was considered and reasoned. It is appropriate under the circumstances and the Division affirms it.
PURTILL, J. KLACZAK, J. BARRY, J.